feb internal_revenue_service national_office technical_advice_memorandum acting area manager exempt_organizations area office taxpayer's name taxpayer's address taxpayer's identification_number years involved date of conference op -e-e0-t ok fa dollar_figure oo g l s legend m x issues whether the operation of a tea room and a gift shop represents a substantial nonexempt purpose that would cause a revocation of m's exempt status under sec_501 of the internal_revenue_code if not whether income earned by m from the operation of the tea room and gift shop is unrelated_business_income under sec_511 through of the code facts m was recognized as exempt from federal_income_tax as a subsequently m was redetermined to be charitable_organization under sec_101 of the revenue act of which corresponds to sec_501 of the internal_revenue_code_of_1986 exempt under sec_501 of the code and not a private_foundation within the meaning of sec_509 purpose as expressed in its original articles of incorporation was to establish and maintain a place for the reception exhibition and sale of articles the product and manufacture of industrious and meritorious women and to assist said women to earn an honest living and facilitate the sale of such articles as these women may desire to sell and generally to assist needy and deserving women in their efforts to earn an honest livelihood by their own industry m's stated -2- m states that it was organized to aid deserving women to m operates three contiguous shops a earn their own living by means of their own handiwork by providing a place where they could sell articles and foodstuffs prepared by them consignment shop a gift shop and a tea room all approximately the same size paid employees displays and sells the goods made by the needy women purchases decorative items from regular for-profit vendors for resale to the public paid employees is public and consists of a dining room and a kitchen the gift shop operated by volunteers and paid employees the consignment shop operated by volunteers and the tea room operated by volunteers and a luncheon facility selling to the general with regard to the consignment shop m selects women volunteers from m's membership assess the work of the consignors from whom it accepts handcrafted toys and clothing for children for consignment or purchase by the general_public a prospective consignor learns about m's program through word of mouth and m's publicity campaigns and submits samples of her work proposed consignor to determine her suitability for m's program once m accepts a person as m states that the object of the training virtually all of which is performed by volunteers is to educate the person on how to make items that people will not only buy but for which they will pay high prices training consists of educating the consignors on the types of items to make explaining matters of fashion fit style fabric color sewing technique and type and number of products volunteers select the fabrics that m sells at cost to the consignors shop and are sold to the general_public after a consignor is trained m supervises her work items selected by m are displayed at the consignment a consignor it trains her the items are m states that the with regard to the gift shop adjacent to the consignment shop volunteers from m's membership purchase decorative items from regular for-profit vendors for resale displayed and sold to the general_public consignment activity by itself would not bring many prospective customers into the shop since the operation would be perceived as a craft fair would not draw top dollar for the handmade items and would not generate confidence in the quality of the items for sale serve quality clientele who will support the consignors it must have a reason for people to come to the premises which exposes them to the consigned items a showroom with ambiance that repeatedly attracts high end clientele and showcase merchandising that implies quality items in the gift shop are sophisticated tasteful and fashionable and because they are in the same showroom with the consignment items they enhance the consignment items m states that it has learned that to attract and a m states that the 2000zlu sec_56 m states that in order to optimize the prices of consignment the low end items give the consumer a gift shop items cover a broader price range items and maximize returns to the consignors m has developed a pricing strategy than consignment items with greater number of items in the low end and the high end sense of bargain and comfort while the high end items steer the consumer to mid-range prices which is where the consignment items are concentrated dollar_figure to dollar_figure dollar_figure one item m states that representative sales for consignment items range from dollar_figure to dollar_figure while the range for the gift shop items range from dollar_figure to dollar_figure prices for gift shop items range from dollar_figure to after eliminating a few high priced items prices for consignment items range from a luncheon facility selling food to the general_public adjacent to both the consignment shop and the gift shop is the tea room consisting of a dining room and a kitchen which is ail of the items sold in the tea room are made from items purchased from regular for-profit vendors m states that through the gift shop and serves a light lunch the light lunch is ideal for shoppers and the menu selections the decor the room arrangement and the tableware are all designed to be sophisticated and tasteful m states that beyond the tea room's intrinsic appeal it attracts people by enhancing their schedules a person can socialize and shop simultaneously and when friends meet for lunch shopping becomes a social activity employees staff the dining area m states that three volunteers and three paid the tea room is accessible only m states that its only purpose for its gift shop and tea room activity is to further its stated primary purpose of helping people who face adversity to help themselves and that the reason it carries on the gift shop and tea room activities is to support its handicraft activity through attracting customers and by providing funds to support this exempt_function its operations have not changed appreciably since it was originally recognized as exempt m states that m is a membership_organization comprising women of the community who pay dues and are required to volunteer a minimum amount of time to m's activities each year volunteers contribute approximately big_number documented hours to m per year the volunteers work in a variety of activities including the training of consignors entering data in m's computer doing bookkeeping for consignors overseeing the arrangement and appearance of m's premises publicizing m's mission buying items for the gift shop fund-raising assisting with sales of consignment goods and items in the gift shop working in the tea room and performing office functions such as on the average the atl m states that the preparation of bills and sending statements the volunteers also perform a lot of services for it without documenting their time such as attending meetings computer data entry at home and shopping for patterns and fabrics states that most of its paid staff is allocated to the tea room and the consignment shop and that their participation in the the paid staff will do overflow gift shop is limited to support data entry that volunteers cannot handle when they mark in goods and run the cash register that serves both the tea room and the gift shop paperwork such as reviewing daily sales records and preparing sales_tax returns director and a full-time paid bookkeeper m states that the paid staff do most of the post-sale m also employs a full-time paid executive m also for the year under examination m's total revenue consisted of dollar_figurex according to an estimate by m's executive the third greatest source of revenue was from dollar_figurex came from donations and less than came from m's greatest single source of revenue was from the tea of room comprising almost of dollar_figurex the next greatest source of revenue was from the consignment shop comprising slightly more than of dollar_figurex the gift shop comprising approximately of dollar_figurex membership dues director the consignment shop utilized approximately of m's financial and physical resources each utilized approximately of m's financial and physical resources revenues from the tea room and from the gift shop as unrelated_business_taxable_income on its form 990-t exempt_organization business income_tax return and listed its largest single expense after the cost_of_goods_sold as salaries and wages an analysis of prior tax years shows that the percentages of m's revenues from the tea room the consignment shop and the gift shop were fairly consistent with the percentages from the year under examination for the year under examination m reported its the tea room and the gift shop approximately law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for religious charitable or educational_purposes so long as no part of the organization's net_earnings inures to the benefit of any private_shareholder_or_individual sec_1 c -1 a of the income_tax regulations provides that in order to be exempt as in sec_501 organized and operated exclusively for one or more of the purposes specified in such section of the code an organization must be both an organization described o sec_1 c -1 c of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if activities which accomplish one or more of such exempt purposes specified in sec_501 of the code not be so regarded if more than an insubstantial part of its activities is not in furtherance of any exempt_purpose it engages primarily in an organization will in furtherance of the organization's exempt sec_1 c -1 e of the regulations provides that of an organization may meet the requirements of sec_501 the code although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is purpose or purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated of the code trade_or_business as defined in sec_513 determining the existence or nonexistence of such primary purpose all the circumstances must be considered including the size and extent of the trade_or_business and the size and extent of the activities which are in furtherance of one or more exempt purposes the primary purpose of carrying on an unrelated_trade_or_business is not exempt under sec_501 even though it has certain religious purposes its property is held in common and its profits do not inure to the benefit of individual members of the organization an organization which is organized and operated for in sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations described in sec_501 which includes sec_501 sec_512 of the code provides that as a general_rule except as otherwise noted the term unrelated_business_taxable_income means the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_512 regularly carried on by it deductions and modifications less certain allowable sec_513 a of the code defines the term unrelated_trade_or_business as any trade_or_business the conduct of which is not substantially related aside from the need of such organization for income or funds or the use it makes of the profits derived to the exercise or performance by such organization of the charitable educational or other purpose or function constituting the basis for its exemption under sec_501 sec_513 a of the code provides that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such wn eo 200021u56 trade_or_business is performed for the organization without compensation sec_1_513-1 of the regulations provides that gross_income of an exempt_organization subject_to tax imposed by sec_511 of the code is includible in the computation of unrelated_business_taxable_income if trade_or_business carried on by the organization_trade_or_business is not substantially related other than through the production of funds to the organization's performance of its exempt functions such trade_or_business is regularly the conduct of such and it is income froma sec_1 l b of the regulations provides that in general any activity of an exempt_organization which is carried on for the production_of_income and which otherwise possesses the characteristics required to constitute trade_or_business within the meaning of sec_162 of the code is a trade_or_business for purposes of sections that the term trade_or_business generally includes any activity carried on for the production_of_income from the sale_of_goods or performance of services the regulation further provides sec_1_513-1 of the regulations provides that in general gross_income derives from unrelated_trade_or_business within the meaning of sec_513 of the code of the trade_or_business which produces the income is not substantially related other than through the production of funds to the purposes for which exemption is granted the presence of this requirement necessitates an examination of the relationship between the business activities which generate the particular income in question--the activities that is producing or distributing the goods or performing the services involved--and the accomplishment of the organization's exempt purposes if the conduct of sec_1_513-1 of the regulations provides that trade_or_business is related to exempt purposes in the relevant sense only where the conduct of the business activities has causal relationship to the achievement of exempt purposes and is substantially related for purposes of sec_513 of the code only if the causal relationship is thus particular amount of gross_income is derived to be substantially related to purposes for which exemption is granted the production or distribution of the goods or the performance of the services from which the gross_income is derived must contribute importantly to the accomplishment of those purposes where the production or distribution of the goods or the performance of the for the conduct of trade_or_business from which a a substantial one of services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business activities productive of gross_income contribute importantly to the accomplishment of any purpose for which an organization is granted exemption depends in each case upon the facts and circumstances involved whether sec_1_513-1 of the regulations refers to sec_513 of the code which specifically states that the term unrelated_trade_or_business does not include any trade_or_business in which substantially_all the work in carrying on such trade_or_business is performed for the organization without compensation a retail store and selling to the general_public where substantially_all the work in carrying on such business is performed for the organization by volunteers without compensation an example would be an exempt orphanage operating revrul_68_167 1968_1_cb_255 holds that a nonprofit the revenue_ruling states that the organization created to market the cooking and needlework of needy women may be exempt from federal_income_tax under sec_501 of the code organization was formed to assist needy women in earning income by operating a market where it sells the cooking and needlework of these women who are not otherwise able to support themselves and their families sales commission for its services it must depend upon public contributions concludes that the organization provides a necessary service for needy women by giving them a market for their products and a source_of_income and that by assisting needy persons in this manner the organization serves a charitable purpose accordingly the organization is exempt under sec_501 although the organization charges a small is not self-supporting and the revenue_ruling revrul_73_105 1973_1_cb_264 holds that the sale by a museum of folk art exempt under sec_501 of the code of scientific books and various souvenir items relating to the city in which the museum is located constitutes unrelated_trade_or_business the revenue_ruling concludes that such items have no causal relationship to art or to artistic endeavor and therefore the sale of these items does not contribute importantly to the accomplishments of the museum's exempt educational purpose which as an art museum is to enhance the public's understanding and appreciation of art revrul_74_399 1974_2_cb_172 holds that a museum's operation of a dining room cafeteria and snack bar for use by os the patronage of the the facilities are of a size commensurate with the museum staff employees and members of the public visiting the museum does not constitute an unrelated_trade_or_business activity accommodation of these special groups of patrons and are accessible from the museum's galleries and other public areas but not directly accessible from the street eating facilities by the general_public is not directly or indirectly solicited nor are the facilities contemplated or designed to serve as a public restaurant but merely to serve the exempt purposes of the museum the revenue_ruling reasons that in this case the operation of the eating facilities within the museum premises helps to attract visitors to the museum exhibits because there are places of refreshment in the museum visitors are able to devote a greater portion of their time and attention to the museum's collection exhibits and other educational facilities than would be the case if they had to interrupt or terminate their tours of the museum to seek outside eating facilities at mealtime efficient operation of the entire museum by enabling the museum staff and employees to remain on its premises throughout the workday operation of the eating facilities in this manner is that contributes importantly to the accomplishment of its exempt purposes and consequently is not unrelated_trade_or_business within the meaning of sec_513 of the code the revenue_ruling concludes that the museum's also the eating facilities enhance the a service in waco lodge no benevolent and protective_order of elks v commissioner 696_f2d_512 cir an organization conducted bingo_games where of the work was performed for cash compensation and the balance of the work was performed by volunteers who received free drinks for their services constitute compensation the of the work performed for cash compensation was substantial enough to prevent the bingo_game operation from meeting the exception for volunteer labor under sec_513 of the code the court held that although free drinks did not in 950_f2d_365 cir the court_of_appeals upheld a tax_court decision cch tcmemo_1990_484 that an organization operating restaurants and health food stores in a manner consistent with the doctrines of the seventh day adventist church does not qualify for exemption under sec_501 of the code because the organization was not operated for exempt purposes found substantial evidence to support a conclusion that the organization's activities furthered a substantial business_purpose including a presumptively commercial with other restaurants and food stores the organization competed directly the organization's operations were the organization used the court c b ble profit-making pricing formulas common in the retail food business advertising e competitive with other commercial enterprises and f organization lacked plans to solicit donations the organization engaged in the organization's hours of operation were the dad a substantial amount of rationale i sec_501 status as discussed in revrul_68_167 supra an organization although the in this case with m under the circumstances in the revenue engaged in the retail_sale of handicraft items produced by needy and deserving women is exempt as a charitable_organization within the meaning of sec_501 of the code retail_sale of goods is normally a business activity the ultimate test is purpose ruling as primary purpose of the organization is the charitable purpose of enabling the needy women to support themselves the purpose of its activities in the gift shop and the tea room is to provide funds for the consignment shop and to help provide an optimum market by providing another line for customers as a draw for the consignment shop it reports the income from the tea room as unrelated_trade_or_business the purpose of the tea room is to attract customers and to provide funds for the consignment shop similarly m states that while is clear that the stated m states that it as provided in sec_1_501_c_3_-1 of the regulations of in an organization may meet the requirements of sec_501 the code although it operates a trade_or_business as a substantial part of its activities if the trade_or_business is furtherance of the organization's tax exempt purposes and if the organization is not organized or operated for the primary purpose of carrying on an unrelated_trade_or_business is important to note that sec_1 c -1 e does not require that the trade_or_business in question must be related to exempt purposes within the meaning of sec_511 through of the code only that it be in furtherance of the exempt purposes which a trade_or_business may be in furtherance of exempt purposes is to raise money for the exempt purposes of the organization notwithstanding that the actual trade_or_business activity may be taxable under sec_511 through determining whether an organization qualifies for sec_501 exemption the proper focus is upon the purpose of its activities and not upon the taxability of its activities if the purpose of a trade_or_business activity is not to further the exempt_function of an organization and the activity is substantial then the organization may have a substantial one way in thus in it pt nonexempt purpose that would disqualify it from sec_501 exemption m states that the purposes of the gift shop and tea room activities are to raise funds for the consignment shop function and to attract clientele to the consignment shop there is suggestion or argument in the file that indicates any other purpose of the activities no as we discuss below we do not believe that the gift shop and tea room contribute importantly to the exempt purposes of m other than to raise funds to support its charitable program and to provide a means of attracting clientele to the extent that an unrelated_trade_or_business intended to raise funds is consistently operated at a loss one might question whether there might be some actual nonexempt purpose that motivates continuation of the trade_or_business in the face of such nonproductivity reasonable question with respect to certain taxable years prior to the one under examination the experience in the year under examination suggests that the tea room and gift shop do raise funds for m while we believe this may have been a in fact consequently we have no reason to believe that the purposes of the gift shop and tea room in the year under examination are other than those advanced by m funds for m's charitable program and to attract purchasers for the products produced through m's charitable program purposes help to further m's charitable function no evidence that has been presented that m has a substantial nonexempt purpose in undertaking these activities and we do not believe that m's exemption under sec_501 of the code should be disturbed these purposes are to raise these thus there is ii unrelated_trade_or_business the regulations do not provide for a quantitative limitation on the amount of unrelated business an organization may engage in under sec_501 of the code other than that implicit in the fundamental requirement of charity law that charity properties must be administered exclusively in the beneficial_interest of the charitable purpose to which the property is dedicated the gift shop and the tea room but rather to aid deserving women to earn their own living by means of their own handiwork by providing a place where they could sell articles and foodstuffs prepared by them m states that its primary purpose is not to conduct oak -il- the exempt_organizations area office argues that m's m's activities with the gift of the regulations indicates that the mere production of activities in the gift shop and in the tea room are unrelated to m's exempt purposes except as a means to generate funds for the operation of the consignment shop shop and the tea room constitute both financially and physically approximately of m's resources d funds is not sufficient to establish that the activity giving rise to the funds is substantially related to exempt purposes sec_1_513-1 provides that where the production or distribution of the goods or the performance of the services does not contribute importantly to the accomplishment of the exempt purposes of an organization the income from the sale of the goods or the performance of the services does not derive from the conduct of related trade_or_business activities in the gift shop and the tea room raise funds for the consignment shop does not necessarily make the activities related to exempt purposes thus the fact that m's sec_1 pursuant to sec_1_513-1 of the regulations before income from an activity may be taxed as unrelated_business_income the following three conditions must be satisfied the activity must constitute a trade_or_business or business must not be substantially related to the organization's exempt_purpose must be regularly carried on and the trade_or_business the trade it is obvious from the facts in this case that the operation of the gift shop and the tea room constitute trade_or_business and that such trade_or_business is regularly carried on m now argues however that the activity of the gift shop and the tea room is related to its stated exempt_purpose because the items in the gift shop enhance the consignment items attracts customers and provides funds to support the consignment activity exempt_purpose because it also attracts the type of persons to the facility who will be willing to buy the consignment items the activity of the tea room is related to its stated to determine whether a business activity is or is not substantially related to an organization's performance of its exempt_activities requires an examination of the relationship between the business activities which generate the particular income in question and the accomplishment of the organization's exempt_purpose to be related in the statutory sense the relationship must be a causal and substantial relationship thus the activities which generate the income must contribute importantly to the accomplishment of the organization's exempt purposes - - 200021u56 as discussed in revrul_73_105 supra the sale of items while the items for the gift shop may have which have no causal relationship to an organization's exempt_purpose do not contribute importantly to the accomplishment of that organization's exempt_purpose and thus constitute unrelated_trade_or_business been purchased from for-profit vendors with the intent of imbuing the consignment items with an aura of sophistication and tastefulness the gift shop items have no substantial causal relationship to the sale of handicraft items produced by needy and deserving women in a contiguous shop manner as the sale of scientific books and souvenirs in revrul_73_105 the sale of the gift shop items constitutes unrelated_trade_or_business in the same thus an as discussed in revrul_74_399 supra the operation of eating facility that helps to attract visitors to a museum and enhances the efficient operation of the entire museum by enabling the staff and employees to remain on its premises throughout the workday may contribute importantly to the accomplishment of the museum's exempt purposes and would not constitute unrelated_trade_or_business as discussed in living faith inc v commissioner supra however where the operation of an eating facility is presumptively commercial competes directly with other restaurants uses profit-making pricing formulas engages in advertising has hours of operation competitive with commercial enterprises and the underlying organization does not have plans to solicit donations the organization does not qualify under sec_501 of the code m's operation of the tea room is more like the organization in living faith inc v commissioner and is distinguishable from revrul_74_399 in a similar manner as the organization discussed in living its operations are presumptively commercial faith inc v commissioner supra there is substantial evidence to support a conclusion that m's activities regarding the tea room further a substantial nonexempt purpose including the facts that a competes directly with other restaurants making pricing formulas common in the retail businesses hours of operation are competitive with other commercial enterprises and general_public which is indicated by the less than substantial amount of income m lacks plans to solicit donations from the it uses profit- its c b da e it m's operation of the gift shop and the tea room is not substantially related to m's stated exempt_purpose of aiding needy women as discussed above and constitutes unrelated_trade_or_business that is regularly carried on business is not in furtherance of purpose or purposes and therefore the exception for the an organization's exempt unrelated trade or in operation of trade_or_business described in sec_1 c - e of the regulations is not applicable although m states that volunteers contribute more than big_number as well as other contributed time in the same manner as the organization discussed in documented hours a year to m m also has a number of persons compensated in cash for work performed who work directly in the consignment shop the gift shop and the tea room as well as these functions including the overall bookkeeping and supervision waco lodge no benevolent and protective_order of elks v commissioner supra even though the information presented does not contain sufficient detail to enable a precise determination to be made of the percentage of paid personnel the persons working for m for cash compensation in both the gift shop and the tea room clearly represent a substantial presence to keep the entire operation from meeting the exception for volunteer labor under sec_513 of the code in various support roles for conclusions m's activities with respect to the operation of the gift shop and the tea room do not represent a substantial nonexempt purpose that would cause revocation of m's exempt status under sec_501 of the code income earned by m from the operation of the gift shop and the tea room constitutes unrelated_business_taxable_income under sec_511 through a copy of this technical_advice_memorandum is to be given to sec_6110 of the code provides that it may not be m used or cited by others as precedent - end -
